Citation Nr: 1757239	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee condition.

2. Entitlement to service connection for right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1976 to September 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Regarding the Veteran's claim for service connection for right knee condition, although the RO reopened the claim in a February 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board. The issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

In his October 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board. A videoconference hearing was scheduled for September 29, 2017. The Veteran did not attend the hearing, nor did he or his representative provide good cause for his absence. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to service connection for right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. By December 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right knee condition. The Veteran did not file a formal appeal of the decision.

2. Subsequent to the December 2004 rating decision, evidence was associated with the claims file that is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee condition.


CONCLUSIONS OF LAW

1. The December 2004 rating decision that denied the Veteran's claim of entitlement to service connection for right knee disorder is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. Evidence received since the final December 2004 determination is new and material, and the Veteran's claim for entitlement to service connection for right knee condition is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for a right knee condition). As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C. § 7105(c) (2012). An exception to that rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (2012).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010). However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for right knee condition was denied in a December 2004 rating decision based on the RO finding no evidence of a chronic or permanent right knee disability. The Veteran did not appeal this decision; therefore, it is final. 

At the time of the December 2004 rating decision, the record included the Veteran's service treatment records, VA treatment records, and an October 2004 statement. 

Subsequent to the December 2004 rating decision, evidence addressing the Veteran's right knee condition was added to the record, including updated VA treatment records, private treatment records, a December 2010 VA addendum opinion, June 2014 and December 2014 private examiner opinions, and a November 2014 VA addendum opinion.

This evidence qualifies as new evidence because it was not of record at the time of the December 2004 Board decision and is not cumulative or redundant of the prior existing evidence of record. This evidence is material, in that it relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for right knee condition, specifically evidence of right knee disability and the etiology of the Veteran's right knee disability. This new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for right knee condition. 


ORDER

The appeal to reopen a claim of service connection for right knee condition is granted.


REMAND

Prior to the adjudication of the Veteran's claim for service connection for right knee condition, additional development is required.  

The Board finds the December 2010 and November 2014 VA examination opinions inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination or opinion, it must be an adequate one). First, the examiner did not use the clear and unmistakable standard when determining whether the Veteran's right knee condition pre-existed service, and if it did, whether the pre-existing right knee condition clearly and unmistakably was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004). Second, when addressing whether the Veteran's right knee condition is secondary to his service-connected right ankle condition, the examinations did not address both causation and aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). 

As the June 2014 and December 2014 private orthopedist opinions did not address whether the Veteran's right knee condition pre-existed service, and whether that would impact his opinion, further clarification is necessary.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a qualified medical professional, preferably an orthopedist, to obtain a medical opinion on the nature and etiology of the Veteran's right knee condition. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:
 
(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's right knee disability pre-existed service? 

(b) If right knee disability clearly and unmistakably pre-existed service, is it clear and unmistakable (obvious, manifest, and undebatable) that the condition was NOT aggravated (i.e., permanently worsened) during service?

(c) If right knee disability did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability had its onset in service or is otherwise etiologically related to his service?

(d) If right knee disability did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was caused by his service-connected right ankle, left knee, or right hip conditions?

(e) If right knee disability did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was aggravated by his service-connected right ankle, left knee, or right hip conditions?

If aggravation is found, the examiner is asked to state the baseline level of severity of right knee disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's right knee disability and what level of increase was due to aggravation from his service-connected condition(s).

In answering (a)-(e), the examiner must discuss: the December 1975 entrance examination that notes a history of childhood diseases, but is negative for a history of swollen or painful joints, broken bones, trick or locked knee, or arthritis; October 1977 and November 1977 service treatment records reporting bilateral knee pain aggravated by running or prolonged standing and an assessment of chondromalacia; the September 1978 separation examination; the April 2010 VA treatment record noting a history of right knee fracture as a child; the December 2010 VA opinion; the June 2014 private orthopedist opinion that his right knee condition is a result of the antalgic gait he experienced as a result of his right ankle injury; and the December 2014 private orthopedist opinion that the Veteran's right knee problems are likely hand in hand with the problems he has with his service-connected right hip, left knee, and right ankle.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2017).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


